Name: Commission Regulation (EEC) No 518/79 of 19 March 1979 for recording exports of complete industrial plant in the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: information technology and data processing;  information and information processing;  industrial structures and policy;  executive power and public service; NA;  trade
 Date Published: nan

 No L 69/ 10 Official Journal of the European Communities 20 . 3 . 79 COMMISSION REGULATION (EEC) No 518/79 of 19 March 1979 for recording exports of complete industrial plant in the external trade statistics of the Community and statistics of trade between Member States HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statis ­ tics of the Community and statistics of trade between Member States (*), and in particular Articles 21 and 33 thereof, Whereas, as regards the application of Article 5 of Regulation (EEC) No 1736/75 to declarations concerning the exportation of complete industrial plant, a simplified procedure must be instituted which is both better adapted to this kind of commercial phenomenon and which will improve the homoge ­ neity and comparability of statistical results ; Whereas any such simplified procedure must not be prejudicial to other Community or national provisions not relating to statistics ; Whereas the use of this simplified procedure is justi ­ fied only in respect of exports ; whereas difficulties in describing goods arise only when they exceed a certain volume or in special circumstances ; Whereas the grouping together of goods should be effected within the framework of the nomenclature of goods for the external trade statistics of the Commu ­ nity and statistics of trade between Member States (NIMEXE) annexed to Council Regulation (EEC) No 1445/72 (2), and last amended by Commission Regula ­ tion (EEC) No 2915/78 (3); Whereas it is essential for the compilation of these statistics that Member States adopt an identical code to identify the groupings provided for by the simpli ­ fied procedure ; Whereas it is advisable for practical reasons to allow the Member States to adopt detailed rules governing authorization to use this simplified procedure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, Article 1 A simplified declaration procedure for recording exports of complete industrial plant in the external trade statistics of the Community and statistics of trade between Member States is hereby instituted exclusively for the purposes of those statistics. Those responsible for supplying the statistical information shall be authorized, at their request, to use such proce ­ dure in accordance with the conditions laid down in this Regulation . Article 2 1 . A 'complete industrial plant' shall be regarded as meaning a combination of machines, apparatus, appli ­ ances, equipment, instruments and materials, here ­ inafter referred to as 'component parts', which normally fall under various headings of the Customs Cooperation Council nomenclature, hereinafter referred to as the 'CCCN', and which are designed to function together as a large-scale unit to produce goods or to provide services . 2 . All other goods within the meaning of Article 4 ( 1 ) of Regulation (EEC) No 1736/75 which are to be used in constructing a complete industrial plant may be treated as component parts thereof, provided they are not excluded from the statistical compilation by virtue of that Regulation . Article 3 1 . The procedure set out below may be followed only for the exportation of a complete industrial plant of which the total value exceeds 1-5 million European units of account, unless plant other than new plant is involved or unless other criteria justify the use of this procedure . Member States shall inform the Commission of other criteria which have been applied . The Commission shall conveny such information to the other Member States . 2 . The total statistical value of a complete industrial plant shall be arrived at by adding the statistical values of its component parts to the statistical values of the goods referred to in Article 2 (2). (') OJ No L 183, 14 . 7 . 1975, p. 3 . (2 ) OJ No L 161 , 17 . 7 . 1972, p. 1 . (3 OJ No L 353, 18 . 12 . 1978 , p. 1 . 20 . 3 . 79 No L 69/ 11Official Journal of the European Communities Article 4 1 . In Chapters 62, 68 , 69, 70, 73, 76, 82, 84, 85, 86, 87, 90 and 94 of the NIMEXE, complete industrial plant headings are hereby created both at chapter level and at the level of the headings of the CCCN. The Commission may authorize any Member State which so requests to create complete industrial plant headings in other chapters of the NIMEXE. The Commission shall inform the other Member States of such authorizations. 2. Component parts falling within a given chapter shall be classified under the complete industrial plant heading for that chapter unless the competent depart ­ ment as specified in Article 7 decides to classify the goods under the appropriate complete industrial plant headings at the level of the headings of the CCCN or to apply the provisions of paragraph 3 . However, the simplified procedure shall not prevent the competent department from classifying certain component parts under the relevant ordinary NIMEXE headings. Each Member State shall submit a list of these headings annually to the Commission, which shall inform the other Member States thereof. 3 . Complete industrial plant headings are hereby created at the level of Chapter 99 of the NIMEXE for the purposes of declaring component parts and other goods whose value is considered by the competent department specified in Article 7 to be too low to justify their inclusion under the complete industrial plant headings of the chapters under which they fall . 4 . The fourth digit shall vary from 0 to 9 according to the main economic activity carried out by the complete industrial plant exported and in accor ­ dance with the classification given below : Code Economic activities 0 Energy (including production and distribu ­ tion of steam and hot water) 1 Extraction of non-energy-producing minerals (including preparation of metalliferous ores and peat extraction) ; manufacture of non-me ­ tallic mineral products (including manufac ­ ture of glass and glassware) 2 Iron and steel industry ; manufacture of metal articles excluding mechanical engi ­ neering and construction of means of trans ­ port) 3 Mechanical engineering and construction of means of transport ; instrument engineering 4 Chemical industry (including man-made fibres industry) ; rubber and plastics industry 5 Food, drink and tobacco industry 6 Textile, leather, footwear and clothing industry 7 Timber and paper industry (including printing and publishing) ; manufacturing industries not classified elsewhere 8 Transport (excluding services connected with transport, services of travel agents, freight brokers and other agents facilitating the trans ­ port of passengers or goods, storage and ware ­ housing) and communications 9 Collection , purification and distribution of water ; services connected with transport ; economic activities not classified elsewhere . 5 . For complete industrial plant headings :  at NIMEXE chapter level , the fifth and sixth digits shall be 0,  at CCCN heading level , the fifth and sixth digits shall correspond to the third and fourth digits of that heading. Article 7 1 . Those responsible for supplying statistical infor ­ mation shall not make use of the simplified declara ­ tion procedure defined above without prior authoriza ­ tion from the competent department to which applica ­ tion shall be made in accordance with the detailed rules which each Member State shall lay down within the framework of this Regulation . 2. In the case of a complete industrial plant whose component parts are exported by a single Member State, the competent department of the Member State shall authorize application of the simplified proce ­ dure . Article 5 The component department specified in Article 7 shall prescribe the description and the code number to be used in the statistical information media to distinguish the component parts of a complete indus ­ trial plant. Article 6 Code numbers for complete industrial plant headings shall be composed in accordance with the following rules : 1 . The code shall be of six digits . 2. The first two digits shall correspond to the number of the NIMEXE chapter under which the complete industrial plant heading falls . 3 . The third digit, which shall serve to identify exports of complete industrial plant, shall be 8 . No L 69/ 12 Official Journal of the European Communities 20 . 3 . 79 3 . In other cases, the competent department of each Member State shall authorize application of the simplified procedure in respect of its own exports which concern it. However, such authorization may be issued only on presentation of documentary evidence that the total statistical value specified in Article 3 ( 1 ) is reached or that other criteria justify the use of the simplified procedure . 4 . Where the competent department referred to in paragraph 1 is not the department responsible for compiling the statistics on the external trade of the exporting Member State, it shall not grant authoriza ­ tion without the approval of the latter. Article 8 1 . Member States which, in accordance with Article 33 (2) of Regulation (EEC) No 1736/75 are imple ­ menting, on the date on which this Regulation enters into force, their own provisions in this matter shall restrict the effects of such provisions to a period ending not later than 31 December 1979 . However, any simplified procedures which they have authorized on the basis of such provisions may be followed after such date until their original expiry date, provided that they were authorized before the date on which this Regulation enters into force, and that their effects are adapted in accordance with Articles 4, 5 and 6. 2 . The other Member States shall adapt their rules so that as from 1 January 1980 at the latest the complete industrial plant headings created by Article 4 may be indicated in the statistical information media in accordance with this Regulation . Article 9 Each Member State shall inform the Commission of the provisions adopted in implementation of this Regulation . The Commission shall convey such infor ­ mation to the other Member States. Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 March 1979 . For the Commission Fran^ois-Xavier ORTOLI Vice-President